UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6165


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTIN AVERY HUGHES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:08-cr-00024-jpj-35; 1:10-cv-80232-jpj-mfu)


Submitted:   June 29, 2011                 Decided:   July 11, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin Avery Hughes, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Martin        Avery   Hughes        seeks    to     appeal        the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.          The   order     is     not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      §      2253(c)(1)(B)           (2006).             A    certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies         this    standard          by        demonstrating        that

reasonable       jurists        would    find      that        the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies      relief       on     procedural        grounds,        the       prisoner       must

demonstrate      both       that   the     dispositive          procedural        ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                       Slack, 529 U.S. at 484-85.

We   have   independently          reviewed      the     record       and      conclude    that

Hughes has not made the requisite showing.                        Accordingly, we deny

a    certificate      of      appealability       and    dismiss         the    appeal.       We

dispense     with     oral       argument     because          the       facts    and     legal

contentions        are        adequately      presented           in        the      materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3